UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-5020


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM THOMAS GARDNER,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg.     Gina M. Groh,
District Judge. (3:12-cr-00031-GMG-DJJ-1)


Submitted:   July 25, 2013                    Decided: July 29, 2013


Before GREGORY, DAVIS, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William T. Rice, Martinsburg, West Virginia, for Appellant.
Robert Hugh McWilliams, Jr., Assistant United States Attorney,
Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              William Thomas Gardner pled guilty, pursuant to a plea

agreement, to distribution of heroin, in violation of 21 U.S.C.

§ 841(a)(1) (2006).            The court sentenced Gardner as a career

offender      to     a   below-Guidelines           sentence       of     120       months’

imprisonment.        On appeal, counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), stating that there

are no meritorious issues for appeal but questioning whether the

district court properly calculated the criminal history score

and whether the court properly sentenced Gardner as a career

offender.       Gardner was advised of his right to file a pro se

supplemental brief, but he did not do so.                   We affirm.

              We review Gardner’s sentence for reasonableness under

a   deferential      abuse-of-discretion           standard.        Gall       v.    United

States, 552 U.S. 38, 41 (2007).                  After reviewing the sentencing

transcript      pursuant       to     Anders,     we   conclude         that    Gardner’s

sentence is procedurally and substantively reasonable.                              See id.

at 49-51 (listing factors for court to consider when determining

procedural reasonableness); United States v. Susi, 674 F.3d 278,

289 (4th Cir. 2012) (holding that below-Guidelines sentence is

presumptively reasonable); United States v. Montes-Pineda, 445

F.3d   375,    379   (4th      Cir.   2006)      (holding   that    defendant         bears

burden   of     showing     “that      the    sentence      is   unreasonable          when

measured      against    the    [18    U.S.C.]     § 3553(a)     [(2006)]        factors”

                                             2
(internal quotation marks omitted)).                    Notably, we conclude that

the     district     court      correctly       calculated       Gardner’s     criminal

history score, as the sentence for the prior robbery conviction

he challenges on appeal was imposed within fifteen years of the

commencement        of     Gardner’s      offense.         See     U.S.      Sentencing

Guidelines Manual § 4A1.2(e)(1) (2011).                   We also conclude that,

because Gardner had two prior felony convictions for crimes of

violence, the district court properly classified him as a career

offender.    Id. § 4B1.1(a).

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                           This court

requires that counsel inform Gardner, in writing, of the right

to petition the Supreme Court of the United States for further

review.      If    Gardner       requests   that    a    petition      be    filed,    but

counsel believes that such a petition would be frivolous, then

counsel    may     move    in     this   court    for    leave    to   withdraw       from

representation.          Counsel’s motion must state that a copy thereof

was served on Gardner.

            We dispense with oral argument because the facts and

legal    contentions       are     adequately      presented      in   the    materials

before    this     court    and    argument      would   not     aid   the   decisional

process.

                                                                               AFFIRMED

                                            3